DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 13 December 2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, Applicant does not have support for the limitation of the second composition of the primer layer being prepared separately from the first composition. Applicant points to page 6 line 13 of the instant specification for support for newly added claim 15. However, page 6 line 13 of the instant specification only mentions that the second composition may be used as a diluent. This does not provide support for the first and second compositions being prepared separately and mixed.
Claim 16 is also rejected under 35 U.S.C. 112(a) since this claim depends from the claim rejected above and does not remedy the aforementioned deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites that the first composition includes 5-15 wt.% of the 1-methoxy-2-propanol and 15 to 25 wt.% of the butanone. This results in a ratio of the 1-methoxy-2-propanol to the butanone of 1:1 to 1:5. However, claim 9 depends from claim 1 which recites a ratio of the 1-methoxy-2-propanol to the butanone of 1:1.5 to 1:3.5. Therefore, claim 9 recites a broader range than the claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (WO 2018/183195 A1, herein US 20210086476 A1 used for all citations) in view of Akimoto et al. (JP-2012116173-A, herein English machine translation used for all citations), Yonehama et al. (US 20090239069 A1), and Carroll et al. (US 20170073885 A1).
Regarding claim 1, Lehmann teaches a sound insulation flooring material (Lehmann, Par. 0118) comprising: a plurality of layers; a first balance layer (polymeric film layer) formed under the plurality of layers; and a second balance layer (polymeric film layer) formed under the first balance layer; Lehmann teaches that one or more of the polymeric film layers can be applied and that each can be a single or multilayer construction (Lehmann, abstract, Par. 0029-0033, 0054, and 0062-0068). Lehmann further teaches wherein the sound insulation flooring material comprises a multilayer release film formed under the second balance layer, where the multilayer release film may be any suitable construction, can include an adhesive layer, a conformable layer, a foam layer, polymeric film layers, primer layers, and combinations thereof, and can have each layer be formed from polyethylene materials (Lehmann, Abstract, Par. 0025-0027, 0034-0036, 0039, 0048-0050, and Figs. 1-6). Lehmann also teaches a release layer comprising a paper tab formed on either or both surfaces of the multilayer release film (Lehmann, 0084-0085). In view of the aforementioned teachings and guidance of Lehmann, it would have been obvious to form a multilayer structure that renders obvious the claimed structure of a primer layer formed under the second balance layer, a PE foam layer formed under the primer layer, and a PE release layer comprising a paper tab formed under the PE foam layer with a reasonable expectation of success (see MPEP 2143).
Lehmann does not teach wherein the primer layer includes a first composition, a second composition, and a curing agent, and the first composition includes: a resin; propanol; 1-methoxy-2-propanol; propyl acetate; isopropanol; butanone; and water.
Akimoto teaches a primer layer wherein the primer layer includes a first composition, wherein the first composition includes a resin, water, and a solvent wherein the solvent can comprise two or more types in combination of: propanol (n-propanol); 1-methoxy-2-propanol; propyl acetate; isopropanol (2-propanol); and butanone (methyl ethyl ketone) (Akimoto, Par. 0004, 0006, 0011, 0015, 0031-0032, and 0062). Akimoto further teaches wherein the solvents can yield good coating, storage stability, and abrasion resistance properties (Akimoto, Par. 0062-0063). In view of the aforementioned teachings and guidance of Akimoto, it would have been obvious to form a first composition which comprises the above compounds and solvents with a reasonable expectation of success (see MPEP 2143). Akimoto further teaches wherein the primer layer comprises a second composition (Interpreted as either the component (B) or the component (B) dispersion medium organic solvents) and a curing agent (initiators) (Akimoto, Par. 0012, 0026-0033, 0053-0054, 0062, and 0064).
Since both modified Lehmann and Akimoto teach primer layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Akimoto to modify Lehmann and use Akimoto’s primer layer as the primer layer of Lehmann. This would allow for improved abrasion resistance, coatability, and adhesion of the primer layer (Akimoto, Par. 0030 and 0062).
Modified Lehmann further teaches that the second composition is interpreted as being the component (B), and therefore the first composition comprises component (A) and the organic solvents. Modified Lehmann further teaches wherein the component (A) has a weight range of from 35-95 wt.% based on total weight of components (A) and (B). Modified Lehmann further teaches wherein the organic solvents are added in a content range of from 10 to 1000 parts (Akimoto, Par. 0012, 0026, and 0063).
Modified Lehmann does not teach wherein a weight ratio of the 1-methoxy-2-propanol to the butanone is 1:1.5 to 1:3.5.
Yonehama teaches a multilayer film comprising a primer layer wherein the primer layer comprises 1-methoxy-2-propanol and butanone (methyl ethyl ketone) wherein the butanone is 20% by weight or less based on the total weight of the total solvents (Yonehama, Abstract, and Par. 0059 and 0065).
Since both modified Lehmann and Yonehama are analogous art as they both teach multilayer films comprising a primer layer wherein the primer layer comprises 1-methyl-2-propanol and butanone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teaching of Yonehama to modify modified Lehmann and comprise the butanone in a weight range of 20% or less based on the total weight of the total solvents. This would allow for a primer layer that contains less amount of the residual solvent and thus prevents malodor (Yonehama, Par. 0065).
Modified Lehmann does not teach wherein a weight ratio of the 1-methoxy-2-propanol to the butanone is 1:1.5 to 1:3.5.
Carroll teaches a multilayer film comprising a primer layer wherein the primer layer comprises 1-methoxy-2-propanol in a content range of 1-5% by weight based on total weight of the primer layer (Carroll, Abstract, Par. 0013, 0015-0016, and Fig. 1). 
Since both modified Lehmann and Carroll are analogous art as they both teach multilayer films comprising a primer layer wherein the primer layer comprises 1-methoxy-2-propanol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teaching of Carroll to modify modified Lehmann and comprise the 1-methoxy-2-propanol in a weight range of 1-5% by weight based on total weight of the primer layer. This would allow for resistance to ultraviolet radiation (Carroll, Abstract, Par. 0016 and 0019). This would further result in a weight ratio of the 1-methoxy-2-propanol to the butanone of 1:>0 to 1:18, which overlaps the claimed range of 1:1.5 to 1:3.5 and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. These ratios were obtained using an organic solvent weight range of 10-1000 parts (Akimoto, Par. 0026) and an overall primer content range of 110 – 1100 parts (Akimoto, Par. 0026 – 100 parts component (A) and component (B) and 10-1000 parts solvent). When 10 parts solvent is used, this results in a weight range of butanone of 2 parts or less and greater than 0 parts, and a 1-methoxy-2-propanol weight range of 1.1-5.5 parts. This results in a ratio range of the 1-methoxy-2-propanol to the butanone of 1:>0 to 1:1.8. When 1000 parts solvent are used, this results in a weight range of butanone of 200 parts or less and greater than 0 parts, and a 1-methoxy-2-propanol weight range of 11-55 parts. This results in a ratio range of the 1-methoxy-2-propanol to the butanone of 1:>0 to 1:18. Therefore, this results in a total ratio range of the 1-methoxy-2-propanol to the butanone of 1:>0 to 1:18. In view of modified Lehmann’s teachings and guidance, it would have been obvious to one of ordinary skill in the art to measure, adjust, and optimize the solvent ratios to render obvious the claimed ratios with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, II).
Regarding the limitation of the content of the second composition in relation to the first composition, modified Lehmann teaches the sound insulating flooring material of claim 1, wherein the second composition is interpreted as being the component (B), and therefore the first composition is the resin (component (A)) and the organic solvents. Modified Lehmann further teaches wherein the content of component (A) is 35 to 95% by mass based on 100% by mass the total of the component (A) and the component (B) and wherein the organic solvents is 10 to 1000 parts by mass with respect to 100 parts by mass the total of the component (A) and the component (B) (Akimoto, Par. 0016-0018, 0026 and 0062-0063). Therefore, the content of the second composition (Component (B)) is 0.4 to 144 parts by weight based on 100 parts by weight of the first composition (component (A) and the organic solvents), which overlaps the claimed range of 45 to 55 parts by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. The lower endpoint of 0.4 parts was found by dividing the minimum amount of the second composition (component (B); 5) by the maximum amount of the first composition (Component (A); 95 and the organic solvents; 1000) and multiplying by 100. The upper endpoint of 144 parts was found by dividing the maximum amount of the second composition (component (B); 65) by the minimum amount of the first composition (Component (A); 35 and the organic solvents; 10) and multiplying by 100. Further, as the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed content range of the second composition in regards to the first composition.
Regarding claim 9, modified Lehmann teaches the sound insulation flooring material of claims 1 and 8 and stated above, wherein the first composition (component (A); 35 to 95 parts and the organic solvents 10-1000 parts) includes 3.4 to 90 wt.% of resin (component (A)) (Akimoto, Par. 0012, 0026, and 0063), 1-5 wt.% 1-methoxy-2-propanol (Carroll, Par. 0015-0016), and less than 19.3 wt.% butanone (methyl ethyl ketone) (Yonehama, Par. 0059 and 0065). The content ranges of modified Lehmann above overlap the claimed ranges of 35-45 wt.% resin, 5-15 wt.% 1-methoxy-2-propanol, and 15-25 wt.% butanone, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Since the first composition comprises propanol, propyl acetate, and isopropanol as stated above for claim 1, it would have been obvious to one of ordinary skill in the art to try and experiment with different combinations and content ranges of propanol, propyl acetate, and isopropanol to fill out the remaining content of the first composition with a reasonable expectation of success such that the content ranges would overlap the claimed ranges of 1-10 wt.%, 1-10 wt.% and 1-5 wt.% respectively, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2143, 2144.05, I. Further, as the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed content ranges of the components in the first composition.
Regarding claim 10, modified Lehmann teaches the sound insulation flooring material of claim 1, wherein the second composition is interpreted as the component (B) dispersion medium organic solvents and can include two or more types in combination of isopropyl alcohol (2-propanol), ethyl acetate, and methyl ethyl ketone (Akimoto, Par. 0031-0032 and 0062). Akimoto further teaches wherein the solvents can yield good coating, storage stability, and abrasion resistance properties (Akimoto, Par. 0062-0063). In view of the aforementioned teachings and guidance of Akimoto, it would have been obvious to form a second composition which comprises the above organic solvents with a reasonable expectation of success (see MPEP 2143).
Regarding claim 15, modified Lehmann teaches the sound insulating flooring material of claims 1 and 10 that comprise the first and second composition. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The primer layer structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process primer layer structure subjected to the process steps of separately preparing the second composition and mixing it with the first composition and the curing agent as a diluent, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 15 does not provide a patentable distinction over the prior art.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20210086476 A1) in view of Akimoto et al. (JP-2012116173-A, herein English machine translation used for all citations), Yonehama et al. (US 20090239069 A1), and Carroll et al. (US 20170073885 A1) as applied to claim 1 above, further in view of Eberl et al. (EP 2385079 A1).
Regarding claim 2, Lehmann teaches all of the elements of the claimed invention as stated above for claim 1. Lehmann does not teach wherein the PE foam layer includes an electron beam cross-linked PE foam.
Eberl teaches a polyethylene foam (Abstract, Par. 0011 and 0016-0017) wherein the polyethylene foam includes an electron beam cross-linked PE foam (Eberl, Par. 0011, 0016-0018, and 0029-0030).
Since both Lehmann and Eberl are analogous art as they both teach polyethylene foams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Eberl to modify modified Lehmann and use Eberl’s PE foam as the PE foam of Lehmann. This would allow for a foam with fine closed cells and excellent surface smoothness (Eberl, Par. 0029).
Regarding claim 3, modified Lehmann teaches the sound insulation flooring material of claim 2, wherein the electron beam cross-linked PE foam is formed by using low-density polyethylene as a matrix resin and sodium bicarbonate as a foaming agent (Eberl, Par. 0016-0018).  
Regarding claim 4, modified Lehmann teaches the sound insulation flooring material of claim 2, wherein the electron beam includes a gamma ray (Eberl, Par. 0029).
Regarding claim 5, modified Lehmann teaches the sound insulation flooring material of claim 4, wherein an irradiation amount of the gamma ray is 0.3 to 15 Mrad (3 to 150 kGy) (Eberl, Par. 0030), which overlaps the claimed range of 120 to 150 kGy, and therefore establishes a prima face case of obviousness over the claimed range, see MPEP 2144.05, I.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20210086476 A1) in view of Akimoto et al. (JP-2012116173-A, herein English machine translation used for all citations), Yonehama et al. (US 20090239069 A1), and Carroll et al. (US 20170073885 A1) as applied to claim 1 above, further in view of Yuon (US 20180086035 A1).
Regarding claim 6, modified Lehmann teaches all of the elements of the claimed invention as stated above for claim 1. Modified Lehmann further teaches wherein the plurality of layers includes a coating layer (Lehmann, Par. 0101 – see “coated”), a surface layer (Lehmann, Par. 0023, 0029, 0101 – see “hardgood”), an intermediate layer, and a base layer (Lehmann, Par. 0029 and Fig 5 – see 530 and “multilayer”).
Modified Lehmann does not teach wherein the plurality of layers includes a print layer and a glass fiber layer.
Yuon teaches a sound insulating flooring materials comprising a plurality of layers wherein the plurality of layers includes a coating layer, a surface layer, a printing layer, an intermediate layer, a glass fiber layer, and a base layer (under layer) (Yuon, Abstract, Par. 0001, 0018-0019, 0039, and Fig. 1).
Since both modified Lehmann and Yuon teach sound insulating flooring materials comprising a plurality of layers wherein the plurality of layers includes a coating layer, a surface layer, an intermediate layer, and a base layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yuon to modify modified Lehmann and have the plurality of layers further comprise a print layer and a glass fiber layer. This would allow for a non-slip function, a cushion feel, a shock absorption function, floor serviceability, warming, insulation, soundproof, and dustproof effects of the flooring material (Yuon, Abstract, and Par. 0027, and 0071).

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20210086476 A1) in view of Akimoto et al. (JP-2012116173-A, herein English machine translation used for all citations), Yonehama et al. (US 20090239069 A1), and Carroll et al. (US 20170073885 A1)  as applied to claims 1, 10, and 15 above, further in view of Toyoda et al. (WO 2009116648 A1, herein English machine translation used for all citations) and Park et al. KR 20180063997 A, herein English machine translation used for all citations).
Regarding claim 11, modified Lehmann teaches all of the elements of the claimed invention as stated above for claim 10. Modified Lehmann is silent regarding the weight ratio of the isopropyl alcohol to the methyl ethyl ketone in the second composition being 1:2.5 to 1:3.5.
Toyoda teaches a multilayer film comprising a primer layer wherein the primer layer comprises isopropyl alcohol and further comprises methyl ethyl ketone (MEK) in a content range of 40 to 60 wt.% (Toyoda, Page 8-9).
Since both modified Lehmann and Toyoda teach multilayer films comprising a primer layer comprising isopropyl alcohol and methyl ethyl ketone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Toyoda to modify modified Lehmann and comprise the methyl ethyl ketone in the second composition of modified Lehmann in a content range of 40 to 60 wt.%. This would allow for the primer layer to have excellent adhesiveness (Toyoda, Page 8).
Modified Lehmann is silent regarding the weight ratio of the isopropyl alcohol to the methyl ethyl ketone in the second composition being 1:2.5 to 1:3.5.
Park teaches a multilayer film comprising a primer layer wherein the primer layer comprises isopropyl alcohol and MEK wherein the isopropyl alcohol is in a content range of 20 parts relative to 100 total parts by weight (20 wt.%). Park further suggests adjusting the ratios up or down about 20% without significant change to physical properties. This yields an IPA range of about 16-24 parts (Park, Par. 0011 and 0039).
Since both modified Lehmann and Park teach multilayer films comprising a primer layer wherein the primer layer comprises isopropyl alcohol and methyl ethyl ketone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Park to modify modified Lehmann and comprise the isopropyl alcohol in the second composition (component (B) dispersion medium organic solvents) of modified Lehmann in a content of 16-24 wt.%. This would allow for increased surface tension and improved adhesion of the primer layer (Park, Par. 0034). This would further result in a weight ratio of the isopropyl alcohol to the methyl ethyl ketone in the second composition of 1:1.67 to 1:3.75, which overlaps the claimed range of 1:2.5 to 1:3.5, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. This range was obtained from a basis of 100 parts of second composition (component (B) dispersion medium organic solvents) using 16 parts isopropyl alcohol and 60 parts MEK for the upper limit of the ratio, and using 24 parts isopropyl alcohol and 40 parts MEK for the lower limit of the ratio. In view of modified Lehmann’s teachings and guidance, it would have been obvious to one of ordinary skill in the art to measure, adjust, and optimize the solvent ratios to render obvious the claimed ratios with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, II). Further, as the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed ratio of the components in the second composition.
Regarding claim 12, modified Lehmann teaches all of the elements of the claimed invention as stated above for claims 10 and 11. Modified Lehmann further teaches wherein the second composition is interpreted as the component (B) dispersion medium organic solvents and can include two or more types in combination of isopropyl alcohol (2-propanol), ethyl acetate, and methyl ethyl ketone as stated above for claim 10 (Akimoto, Par. 0031-0032 and 0062). Modified Lehmann further teaches wherein the isopropyl alcohol is in a content range of about 16-24 wt.% (Park, Par. 0011 and 0039) and the methyl ethyl ketone is in a content rage of 40-60 wt.% (Toyoda, Pages 8-9). Therefore, the ethyl acetate is in a resultant content range of about 16-44 wt.% based on total weight of the second composition (component (B) dispersion medium organic solvents). Therefore, a weight ratio of the isopropyl alcohol to the ethyl acetate and the methyl ethyl ketone is about 1:3.17 to 1:5.25. This range was obtained using 16 parts isopropyl alcohol and 84 parts MEK and ethyl acetate for the upper limit of the range, and using 24 parts isopropyl alcohol and 76 parts MEK and ethyl acetate for the lower limit of the range. While this range does not overlap with the claimed range, modified Lehmann teaches wherein the content range of isopropyl alcohol is about 16-24 wt.% as stated above, which is considered to reasonably include a value of 15 wt.%. If 15 wt.% were used for the range, this would result in a ratio of the isopropyl alcohol to the MEK and ethyl acetate of 1:5.7. In view of modified Lehmann’s teachings and guidance, it would have been obvious to one of ordinary skill in the art to measure, adjust, and optimize the solvent ratios to render obvious the claimed ratios with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I, II).” Further, as the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed ratio of components in the second composition.
Regarding claim 13, modified Lehmann teaches the sound insulating flooring material of claims 10-12, wherein the content of the isopropyl alcohol is about 16-24 wt.% (Park, Par. 0011 and 0039), a content of the ethyl acetate is about 16-44 wt.% and a content of the methyl ethyl ketone is 40-60 wt.% (Toyoda, Pages 8-9) based on total weight of the second composition. Modified Lehmann’s isopropyl alcohol content range lies within the claimed range of 15-25 wt.%, and therefore satisfies the claimed range, see MPEP 2131.03. Modified Lehmann’s ethyl acetate and methyl ethyl ketone content ranges overlap the claimed ranges of 35 to 45 wt.% and 35 to 45 wt.% respectively and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. In view of modified Lehmann’s teachings and guidance, it would have been obvious to one of ordinary skill in the art to measure, adjust, and optimize the solvent ratios to render obvious the claimed ratios with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, II). Further, as the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed content ranges of the second composition.
Regarding claim 16, modified Lehmann teaches that the sound insulating flooring material as stated above for claims 11, 12, and 15. As stated above for claim 11, modified Lehmann renders obvious the claimed limitation of the weight ratio of the isopropyl alcohol to the methyl ethyl ketone in the second composition being from 1:2.5 to 1:3.5. Further, as stated above for claim 12, modified Lehmann renders obvious the claimed limitation of the weight ratio of the isopropyl alcohol to the ethyl acetate and the methyl ethyl ketone being from 1:5.5 to 1:6.5. This is further shown because the first composition and the second composition are in the same layer, any amount of the components in the first composition can be interpreted as being part of the second composition, and any amount of the components in the second composition can be interpreted as being part of the first composition. Therefore, modified Lehmann renders obvious the claimed ratio range of the components of the second composition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20210086476 A1) in view of Akimoto et al. (JP-2012116173-A, herein English machine translation used for all citations), Yonehama et al. (US 20090239069 A1), and Carroll et al. (US 20170073885 A1)  as applied to claims 1 above, further in view of Kim et al. (US-20170165943-A1).
Regarding claim 14, modified Lehmann teaches all of the elements of the claimed invention as stated above for claim 1. Modified Lehmann does not teach wherein the curing agent includes 50 to 60 wt.% of acetic acid ethyl ester.
Kim teaches a multilayer sound insulating material for flooring (Kim, Par. 0003-0006) comprising a layer (first binder) comprising a curing agent and ethyl acetate wherein the ethyl acetate is in a content range of 40-95 wt.% of the acetic acid ethyl ester (ethyl acetate) (Kim, Par. 0116-0118), which overlaps the claimed range of from 50 to 60 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Lehmann and Kim teach multilayer sound insulating materials for flooring comprising a cured layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kim to modify modified Lehmann and cure the primer layer of Lehmann with a curing agent comprising 50 to 60 wt.% of acetic acid ethyl ester (ethyl acetate). This would allow for a layer that is hard but still capable of serving as a noise absorbent material, Kim, Par. 0119).

Response to Arguments
Applicant’s remarks and amendments filed 13 June 2022 have been fully considered.
On page 6 of the remarks, Applicant argues that one of ordinary skill in the art would not combine all of the references cited without improper hindsight on Applicant’s disclosure. This is not found persuasive for the following reasons:
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All of the elements of the claimed invention are disclosed by the cited references as discussed above. Further, motivation for each combination is given by the prior art as stated in the grounds of rejection above. Therefore, the rejections does not rely on any knowledge gleaned only from the applicant’s disclosure.
Secondly, on pages 7-8 of the remarks, Applicant argues that the prior art of record does not teach or render obvious the claimed weight ratio of newly amended independent claim 1. This is not found persuasive for the following reasons:
As stated in the grounds of rejection above, Lehmann teaches a sound insulating flooring material comprising the same layer structure as the instant claim 1. Akimoto then teaches creating the primer layer to comprise the specific components as claimed in the instant claim 1. Yonehama and Carroll then teach specific content ranges for the components that would result in an amount of 1-methoxy-2-propanol and butanone that renders obvious the claimed ratios of the instant claim 1. Further, Applicant claims that the primer layer comprises a first composition, a second composition, and a curing agent. As these compositions exist in the same layer, and the claim is directed to a final product, both compositions contribute to the final primer layer composition. Therefore, any amount of the components in the first composition could be interpreted as part of the second composition and any amount of the components in the second composition could be a part of the first composition. Further, any amount of components in the first or second composition could be interpreted as being a part of a non-recited third composition. Therefore, modified Lehmann as stated above renders obvious the claimed content ranges and ratios of the instant claim 1. 
Regarding Applicant’s arguments that Akimoto includes silica particles, Examiner notes that the independent claim 1 using open claim language such as “comprising” that allows for additional, non-recited components. Further, the instant claim 1 does not exclude silica particles from being present in the primer layer.
Thirdly, on pages 8-9 of the remarks, Applicant argues that the weight ratios of claims 1 and 11 are critical ranges that shows superior an unexpected results over the claimed invention. This is not found persuasive for the following reasons:
A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586, see MPEP 716.02(a). Table 1 of the instant specification shows a bond strength of 3.0 for a ratio of 1:4 which is outside the claimed range, and a bond strength of 3.2 for a ratio of 1:1.5 which lies within the claimed range. This is a 6.25% improvement from outside the claimed range. This increase does not show a noticeably superior result for the claimed invention and thus does not show the criticality of the claimed range, see MPEP 716.02. 
Table 2 of the instant specification shows a bond strength of 4.0 for a ratio of 1:2 which is outside the claimed range, and a bond strength of 4.1 for a ratio of 1:2.5 inside the claimed range. This is a 2.4% improvement from outside the claimed range. Table 2 further shows a heat resistance of 36 for a ratio of 1:4 which is outside the claimed range, which is equal to the heat resistance with a ratio of 1:3.5 inside the claimed range. This does not show a noticeably superior result for the claimed invention and thus does not show the criticality of the claimed range, see MPEP 716.02. 
Additionally, it is noted that the data presented in Table 1 and 2 are not commensurate in scope with the instant claims.  Given that the claims are directed to a product (flooring) and given that no ratios or amounts are recited for the primer layer, merely the first composition and second composition and given that butanone and 1-methoxy-2 propanol are not excluded from the second composition and isopropyl alcohol and methyl ethyl ketone are not excluded from the first composition, any amounts of these materials in the primer layer will meet the limitations of the claims since there are no amounts and/or ratios recited for the primer layer.  Therefore, the data presented is not commensurate in scope with the instant claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Fourthly, on page 9 of the remarks, Applicant argues that the cited references do not teach that the limitations of newly added claim 15. This is not found persuasive for the following reasons:
A rejection under 35 USC § 112a has been made above in regards to claim 15. Applicant’s initial disclosure does not have support for the claimed limitation of the second composition of the primer layer being prepared separately from the first composition. Applicant points to page 6 line 13 of the instant specification for support for newly added claim 15. However, page 6 line 13 of the instant specification only mentions that the second composition may be used as a diluent. This does not provide support for the first and second compositions being prepared separately and mixed.
Further, the limitation of separately preparing the second composition and mixing it with the first composition and the curing as a diluent is a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The primer layer structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process primer layer structure subjected to the process steps of separately preparing the second composition and mixing it with the first composition and the curing agent as a diluent, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 15 does not provide a patentable distinction over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782               
                                                                                                                                                                                         /JAMES C YAGER/Primary Examiner, Art Unit 1782